Citation Nr: 0637683	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a claimed bilateral 
leg disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran, who also served in the Army National Guard, 
served on active duty from December 1990 to May 1991, with 
service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the RO.  

The Board remanded this case back to the RO for further 
development in February 2005.  



FINDINGS OF FACT

1.  The veteran's claimed low back manifestations are shown 
to be due to degenerative disc disease of the lumbar spine 
that was not manifested in active service or for more than 
one year thereafter.  

2.  The veteran's claimed bilateral leg disorder, diagnosed 
as deep vein thrombosis, was not manifested in active service 
or for more than one year thereafter.  

3.  Neither the currently demonstrated lumbar spine 
degenerative disc disease nor the deep vein thrombosis of 
either leg is shown to be due to any event or incident of his 
active service or any period of inactive or active duty for 
training.  



CONCLUSIONS OF LAW

1.  The veteran's low back disability manifested by 
degenerative disc disease of the lumbar spine is not due to 
disease or injury that was incurred in or aggravated by 
service or any period of active duty for training or injury 
that was incurred in or aggravated by any period of inactive 
duty for training, nor may any arthritis be presumed to have 
been incurred in active service; nor may any low back 
manifestations be presumed to be due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2006).  

2.  The veteran's bilateral leg disability manifested by deep 
vein thrombosis is not due to disease or injury that was 
incurred in or aggravated by active service or any period of 
active duty for training or injury that was incurred in or 
aggravated by any period of inactive duty for training, nor 
may any be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a December 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The RO also sent follow-up letters in February 2005 and March 
2006, further ensuring that all 38 C.F.R. § 3.159(b)(1) 
notification requirements had been met.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  As such, this case poses no procedural 
shortcomings in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the veteran received notification pursuant to 
Dingess/Hartman in a March 2006 letter.  In any event, with 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  Also, in 
cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and 
cardiovascular disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In regard to the low back disorder claim, the Board observes 
that service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).  


III.  Low back disorder

The Board has reviewed the service medical records from the 
veteran's period of active duty service and notes that such 
records, including an April 1991 Report of Medical History, 
are silent for complaints or findings of low back disorder.  
He did report a history of recurrent back pain in a March 
1992 Army National Guard Report of Medical History, but the 
corresponding examination report was negative for any 
findings pertaining to the back.  

Also, the Board notes that, in a November 1993 Persian Gulf 
Registry form, the veteran confirmed having a "backache," 
described as being from the past two years.  The 
corresponding physical examination revealed degenerative disc 
disease of the cervical spine but was negative for objective 
low back findings.  

During a December 1997 VA spine examination, the veteran 
reported that he had a "gradual breakdown of his back over a 
period of time" following his service in Desert Storm.  

Based on the examination and x-ray findings, the VA examiner 
rendered diagnoses of severe degenerative arthritis of the 
lumbar spine at L4-L5 and L5-S1, with L4-L5 retrolisthesis 
(grade 1); and secondary severe stiffness in the lumbar 
spine.  The examiner provided no information concerning the 
etiology of the condition.  

Following the February 2005 remand, the veteran was afforded 
a VA examination, with an examiner who "thoroughly" 
reviewed the claims file, in April 2006.  

While the VA examiner confirmed the diagnosis of degenerative 
disc disease of the lumbar spine, she further noted the 
absence of low back complaints during active duty service and 
objective findings at the time of the March 1992 complaints.  
She also indicated that there had been no complaints of, or 
treatment for, lumbar spine pain until several years after 
service.  

In conclusion, the VA examiner opined that the veteran's 
claimed degenerative disc disease of the lumbar spine was not 
caused or aggravated by service.  

In evaluating the above evidence, the Board first notes that 
the veteran's claimed low back disorder has been attributed 
to a known clinical diagnosis of degenerative disc disease of 
the lumbar spine.  This finding of a diagnosed disorder, as 
opposed to chronic but undiagnosed symptomatology, renders 
the provisions of 38 C.F.R. § 3.317 inapplicable in this 
case.  

The Board also observes that there is no evidence of a low 
back disorder during active service or within one year 
thereafter.  The veteran's complaints of low back pain in 
March 1992, within one year following discharge from service, 
were not accompanied by objective examination findings.  
Moreover, the only medical nexus opinion of record, from the 
April 2006 VA examination report, is entirely negative.  

Consequently, the Board finds that the competent evidence of 
record preponderates against the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is lay evidence, including the veteran's own 
submissions and those from several relatives received in 
January 1998.  

None of these individuals, however, has been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  

Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, as the preponderance of the evidence is against the 
claim of service connection for a low back disorder, to 
include as secondary to an undiagnosed illness, the appeal 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


IV.  Bilateral leg disorder.  

During service, in an April 1991 Report of Medical History, 
the veteran reported having a history of leg cramps.  He 
reiterated this history in an Army National Guard March 1992 
Report of Medical History.  The examination reports from both 
dates, however, are negative for corresponding leg findings.  

Following service, in April 1993, the veteran reported left 
lower extremity symptomatology.  A VA nuclear venogram in May 
1993, however, was negative for any evidence of obstructive 
deep vein thrombosis.  

In August 1994, however, the veteran was hospitalized at a 
private facility for swelling and pain of the right leg.  An 
examination revealed the right leg to be moderately swollen 
and warmer, compared to the left leg.  An impression of acute 
deep venous thrombosis of the right leg was rendered.  

An April 1996 VA skin examination report contains a diagnosis 
of edema of the left lower extremity, secondary to current 
thrombophlebitis.  The examiner stated that the veteran's 
skin changes of the lower extremities were related to stasis 
dermatitis and not to "anything that happened to him in the 
Gulf War."  

The report of the veteran's September 1997 VA general medical 
examination contains diagnoses of bilateral varicose veins 
and bilateral deep vein thrombosis by history.  No commentary 
was provided as to the etiology of these diagnoses.  

Subsequent to the Board's February 2005 remand, the veteran 
was afforded a VA examination, with an examiner who 
"thoroughly" reviewed the claims file, in April 2006.  
During the examination, the veteran reported that boots worn 
in service caused his blood clots.  

The VA examiner rendered a diagnosis of recurrent deep venous 
thrombosis of the bilateral lower extremities, but she 
further noted that this disorder was not manifest until three 
years following active duty service and was not related to 
such service.  She also indicated the relevant medical 
literature did not "support a claim that the deep vein 
thrombosis would develop 3 years after wearing boots and 
moving around in the desert."  

In conclusion, the VA examine opined that the veteran's 
claimed recurrent deep vein thrombosis of the lower 
extremities was not caused or aggravated by service.  

Upon reviewing the evidence, the Board notes that the veteran 
did complain of leg cramps in service, but was not found to 
have any corresponding condition.  Studies from May 1993 were 
negative, and he was not diagnosed with deep venous 
thrombophlebitis beginning in August 1994, more than three 
years following service.  Additionally, the only medical 
nexus opinion of record clearly based on a claims file 
review, from the April 2006 VA examination report, does not 
support his contentions.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Indeed, the only evidence of record supporting the veteran's 
claim is his lay evidence, including the veteran's own 
submissions and those from several relatives received in 
January 1998.  

Again, however, none of these individuals has been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, this lay 
evidence does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a bilateral leg 
disorder, and this appeal must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.  



ORDER

Service connection for a claimed low back disorder, to 
include as secondary to an undiagnosed illness, is denied.  

Service connection for a claimed bilateral leg disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


